     Case: 1:19-cv-06817 Document #: 36 Filed: 03/31/21 Page 1 of 8 PageID #:144



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ROSA A. PATINO,                  )
                                 )
                  Plaintiff,     )
                                 )
             v.                  )                       Case No. 19-cv-06817
                                 )
SHEEN CLEANERS, INC., 17’S       )
CLEANERS & TAILORS, INC., RUBY   )                       Judge Sharon Johnson Coleman
CLEANERS & OUTLET INC., and SOOK )
J. ROH aka SOOKJA SUSAN ROH aka  )
SUSAN ROH                        )
                                 )
                  Defendants.

                          MEMORANDUM OPINION AND ORDER

        Plaintiff Rosa Patino brings this action against defendants Sheen Cleaners, Inc. (“Sheen

Cleaners”), 17’s Cleaners & Tailors, Inc. (“17’s Cleaners”), Ruby Cleaners & Outlet Inc. (“Ruby

Cleaners”) (collectively, “Corporate Defendants”), and Sook J. Roh aka Sookja Susan Roh aka Susan

Roh (“Roh”) for violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201 et seq.

(Count I), and the Illinois Minimum Wage Law (“IMWL”), 820 ILCS 105/1 et seq. (Counts II and

III). Defendants move to dismiss plaintiff’s complaint in its entirety pursuant to Federal Rules of

Civil Procedure 12(b)(6) and Rule 8(a). For the reasons stated below, the Court grants in part and

denies in part defendants’ motion to dismiss [27].

Background

        The following allegations are taken as true for the purpose of ruling on this motion.

Defendants operate dry cleaners and provide laundry services in Illinois. Patino was employed by

defendants for approximately thirteen years as a cashier at Sheen Cleaners located at 1542 North

Clark Street in Chicago, Illinois. Patino’s duties were, “including but not limited to, cleaning, taking

customer orders, and executing credit card transactions.” (Compl. at ¶ 5.)


                                                     1
     Case: 1:19-cv-06817 Document #: 36 Filed: 03/31/21 Page 2 of 8 PageID #:145



        Over the course of her employment, Patino was paid in cash $700 per week at a rate of $8.33

per hour. Patino worked an average of 84 hours per week. Defendants failed to pay Patino the

appropriate overtime rate for the work that she performed in excess of forty hours in an individual

week. Defendants also failed to pay Patino the Illinois and City of Chicago minimum wage rates. In

September of 2019, Patino’s hours were reduced to 40 hours per week and she was paid $240 per

week at a rate of $6.00 per hour.

        Roh is the president and secretary of the Corporate Defendants. Patino alleges that Roh “is

involved in [the Corporate Defendants’] day-to-day business operation.” (Id. at ¶ 13.) She also

alleges that Roh “has the authority to hire and fire employees, the authority to direct and supervise

the work of employees, the authority to sign on the corporation’s checking accounts, including

payroll accounts, and he has the authority to participate in decisions regarding employee

compensation and capital expenditures.” (Id.) According to Patino, the Corporate Defendants

share employees and Roh manages the Corporate Defendants “as a single entity[.]” (Id. at ¶ 19.)

She alleges that all the clothes collected at Sheen Cleaners was washed by Ruby Cleaners. Patino

further alleges that an employee of Ruby Cleaners distributed her wages.

        Based on this conduct, Patino filed suit against defendants alleging violations of the FLSA

and the IMWL. Defendants now move to dismiss all counts.

Legal Standard

        A motion to dismiss pursuant to Rule 12(b)(6) for failure to state a claim tests the sufficiency

of the complaint, not its merits. See Camasta v. Jos. A. Bank Clothiers, Inc., 761 F.3d 732, 736 (7th Cir.

2014). When considering the motion, the Court accepts as true all well pleaded facts in the

plaintiff’s complaint and draws all reasonable inferences from those facts in the plaintiff’s favor.

FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). Under the notice pleading standards of Rule 8, a

complaint must set forth sufficient factual material, taken as true, to raise the plaintiff's right to relief


                                                      2
     Case: 1:19-cv-06817 Document #: 36 Filed: 03/31/21 Page 3 of 8 PageID #:146



“above the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007). To survive dismissal, the complaint must not only provide the defendant with

fair notice of a claim’s basis but must also be facially plausible. Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 173 L.Ed. 2d 868 (2009). A claim has facial plausibility when the complaint’s factual

content allows the Court to draw a reasonable inference that the defendants are liable for the

misconduct alleged. Id. at 678, 129 S.Ct. 1937.

Discussion

    1. FSLA Coverage

         Defendants argue that plaintiff failed to sufficiently allege that defendants are a single

enterprise under the FLSA. An employee is covered by the FSLA if the plaintiff is either engaged in

commerce 1 (individual coverage) or the employer is an enterprise engaged in commerce (enterprise

coverage). See 29 U.S.C. §§ 206, 207. Under the FLSA, the term enterprise is defined as “the related

activities performed (either through unified operation or common control) by any person or persons

for a common business purpose.” 29 U.S.C. § 203(r)(1). By failing to respond to defendants’

argument regarding enterprise coverage, Patino has waived this claim. Citizens for Appropriate Rural

Roads v. Foxx, 815 F.3d 1068, 1078 (7th Cir. 2016).

         Nonetheless, the Court permits plaintiff’s Count I to proceed on the issue of FLSA coverage

because defendants did not challenge the sufficiency of plaintiff’s individual coverage argument.

    2. FLSA Liability

         Defendants also argue that plaintiff failed to sufficiently allege that defendants are joint

employers under the FLSA. The FLSA mandates employers to pay certain employees overtime

compensation of one and one-half times their normal wages for work performed in excess of 40



1 In this context, the term “commerce” denotes interstate commerce. See 29 U.S.C. § 203(b); Aranda v. J Vega’s Constr.,
Inc., No. 17 C 7886, 2018 WL 3232790, at *2 (N.D. Ill. July 2, 2018) (Kendall, J.).

                                                           3
     Case: 1:19-cv-06817 Document #: 36 Filed: 03/31/21 Page 4 of 8 PageID #:147



hours per week. 29 U.S.C. § 207(a). The term “employer” is defined as “any person acting directly

or indirectly in the interest of an employer in relation to an employee[.]” 29 U.S.C. § 203. To

determine whether an entity is an employer, the Seventh Circuit has concluded that courts must

examine the “economic reality” of the working relationship. Hollins v. Regency Corp., 867 F.3d 830,

835 (7th Cir. 2017). In examining this, courts consider whether the alleged employer had the power

to hire and fire employees, supervised and controlled employee work schedules or conditions,

determined the rate and method of payment, and maintained employment records. Stephenson v.

TCC Wireless, LLC, No. 17-CV-7258, 2018 WL 888759, at *2 (N.D. Ill. Feb. 14, 2018). It is well

established that an employee may have more than one employer at a time. Ivery v. RMH Franchise

Corp., 280 F. Supp. 3d 1121, 1128 (N.D. Ill. 2017) (Tharp, J.). Courts apply the same economic

reality test “to determine whether more than one employer may be held liable under the FLSA.”

Babych v. Psychiatric Sols., Inc., No. 09 C 8000, 2011 WL 5507374, at *7 (N.D. Ill. Nov. 9, 2011)

(Lefkow, J.). Although the joint employer analysis depends on the specific facts of each case, the

Seventh Circuit has underscored that “for a joint-employer relationship to exist, each alleged

employer must exercise control over the working conditions of the employee.” Moldenhauer v.

Tazewell-Pekin Consolidated Comm. Ctr., 536 F.3d 640, 644 (7th Cir. 2008).

        Here, plaintiff alleges that defendants were her “‘employer’ as that term is defined by the

FLSA, 29 U.S.C. 203(d).” (Compl. ¶ at 12.) She further alleges that she was a cashier at Sheen

Cleaners. Plaintiff alleges that Roh is the president and secretary of the Corporate Defendants,

which, as mentioned above, includes all three cleaners. She alleges that Roh “is involved in [the

Corporate Defendants’] day-to-day business operation.” (Id. at ¶ 13.) She also alleges that Roh

manages the Corporate Defendants as a single entity and that he “has the authority to hire and fire

employees, the authority to direct and supervise the work of employees, the authority to sign on the

corporation’s checking accounts, including payroll accounts, and he has the authority to participate


                                                   4
     Case: 1:19-cv-06817 Document #: 36 Filed: 03/31/21 Page 5 of 8 PageID #:148



in decisions regarding employee compensation and capital expenditures.” (Id.) Plaintiff further

alleges that the Corporate Defendants share employees. To support her allegation, she alleges that

all the clothes collected at Sheen Cleaners was washed by Ruby Cleaners and an employee of Ruby

Cleaners distributed plaintiff’s wages. As it relates to defendants Roh, Sheen Cleaners, and Ruby

Cleaners, these allegations are sufficient to allow the Court to plausibly infer that these defendants

were plaintiff’s joint employers. See Alvarez-Castor v. Dog Gone Good Food, Inc., No. 15-CV-2440, 2015

WL 7888963, at *2 (N.D. Ill. Dec. 4, 2015); see also Solis v. Int’l Detective & Protective Serv., Ltd., 819

F.Supp.2d 740, 748 (N.D. Ill. 2011) (Kendall, J.) (“‘[A] corporate officer with operational control of

a corporation’s covered enterprise is an employer along with the corporation, jointly and severally

liable under the FLSA.’”) (internal citation omitted).

        However, plaintiff’s allegations fail when applied to 17’s Cleaners because the Complaint

contains no specific allegations against it, only general allegations lumping the defendants together.

See Boyce v. SSP Am. MDW, LLC, No. 19-cv-2157, 2019 WL 3554153, at *4 (N.D. Ill. July 31, 2019)

(Kendall, J.) (“[V]ague and undifferentiated allegations are not sufficient to establish a joint-

employer relationship.”). In light of plaintiff’s deficient pleading, the Court dismisses Count I

against 17’s Cleaners with leave to re-plead.

    3. IMWL Coverage

    Defendants argue that Counts II and III should be dismissed because plaintiff’s allegations show

that she is not a covered “employee” under the IMWL. The IMWL requires employers to pay

employees a minimum wage and overtime wages. 820 ILCS 105/4. The IMWL defines an

employee as “any individual permitted to work by an employer in an occupation, … but does not

include any individual permitted to work … for an employer employing fewer than 4 employees

exclusive of the employer’s parent, spouse, or child, or other members of his immediate family.”

820 ILCS 105/3(d).


                                                       5
     Case: 1:19-cv-06817 Document #: 36 Filed: 03/31/21 Page 6 of 8 PageID #:149



    Here, defendants argue that plaintiff has plead herself out of court regarding her IMWL claims

by alleging that defendants “‘had two (2) or more employees.’” (Mem. in Support of Defs.’ Mot. to

Dismiss at 4). This language, however, is incomplete and quoted out of context. Plaintiff’s full

sentence reads: “At all times material hereto, Defendants had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or had been produced

for commerce.” (Compl. at ¶ 11.) When read in the proper context, the Court finds that plaintiff is

not alleging the total number of employees employed by defendants, nor was she required to allege

such facts at this stage. See Doe ex rel. Doe v. St. Joseph’s Hospital, 788 F.2d 411, 414 (7th Cir.1986).

Instead, plaintiff’s allegation is meant to provide support for plaintiff’s assertion that she qualifies

for enterprise coverage 2 under the FLSA, as discussed above. Accordingly, defendant’s motion to

dismiss Counts I and II is denied in respect to this aspect of plaintiff’s claims.

    4. FLSA and IMWL Claims

         Defendants argue that the Complaint should be dismissed on the grounds that plaintiff does

not pled sufficient facts under Twombly and Iqbal to state FLSA or Illinois wage claims. Below the

Court address in turn defendants’ argument as it relates to each one of plaintiff’s claims.

         Overtime Wages

         Defendants argue that Counts I and II should be dismissed on the grounds that plaintiff has

not pled sufficient facts to state a claim for unpaid overtime under FSLA and the IMWL,

respectively. Specifically, defendants argue that plaintiff must allege the particular work week in

which she worked over 40 hours a week and was not properly compensated, the number of

overtime hours unpaid in any particular week, and additional details regarding her work schedule.


2Enterprise coverage exists where the employer (1) “has employees engaged in commerce or in the production of goods
for commerce, or that has employees handling, selling, or otherwise working on goods or materials that have been
moved in or produced for commerce by any person;” and (2) demonstrates an annual gross volume of sales or business
done of at least $500,000. 29 U.S.C. § 203(s)(1)(A); see also Kim v. Korean News of Chicago, Inc., No. 17 C 1300, 2020 WL
469314, at *2 (N.D. Ill. Jan. 29, 2020) (Durkin, J.).

                                                            6
     Case: 1:19-cv-06817 Document #: 36 Filed: 03/31/21 Page 7 of 8 PageID #:150



The Court rejects this argument. To state a claim for failure to pay overtime, a plaintiff must

sufficiently allege forty hours of work in a given workweek as well as some uncompensated time in

excess of forty hours. Lucero v. Leona's Pizzeria, Inc., No. 14 C 5612, 2015 WL 191176, at *2 (N.D. Ill.

Jan. 13, 2015) (Kennelly, J.). The FLSA and IMWL contain similar overtime requirements;

therefore, they are analyzed using the same legal framework. See 29 U.S.C. §§ 206(a), 207(a)(1); 820

ILCS 105/4a. To survive a motion to dismiss, plaintiff is not required to plead “infinitesimal

details” but must provide “some specific facts to ground” their claims. See Bland v. Edward D. Jones

& Co., L.P., 375 F. Supp. 3d 962, 979 (N.D. Ill. 2019) (Dow, J.).

          Here, plaintiff alleges that she worked for defendants for 13 years as a cashier and that on

average she worked 84 hours per week. She also alleges that defendants failed to compensate her at

a rate of one and one-half times her regular hourly rate of pay for overtime hours worked. Plaintiff

further identifies the method in which she was paid, her hourly rate, and her weekly salary. Contrary

to defendants’ argument, these allegations are sufficient to give defendants “fair notice” of what her

claims are and “the grounds upon which [they] rest[],” Twombly, 550 U.S. at 555, 127 S.Ct. 1955, and

therefore are sufficiently pled. See Diaz v. E&K Cleaners, Inc., 2018 WL 439120, at *2 (N.D. Ill. Jan

16, 2018) (Tharp, J.) (plaintiffs adequately pled an overtime claim where they asserted that they

“worked 60–72 hours each week” and “their hourly rate of pay” stayed the same “no matter how

many hours they worked”). Accordingly, the Court denies defendants’ motion to dismiss Counts I

and II.

          Minimum Wages

          The Court also rejects defendant’s argument that plaintiff failed to sufficiently plead a failure

to pay minimum wage claim under the IMWL. The IMWL requires employers to pay their

employees a minimum wage for all work performed. 820 ILCS 105/4. Plaintiff asserts this claim

based on the same facts as her overtime wages claim. She alleges that she worked for defendants for


                                                      7
    Case: 1:19-cv-06817 Document #: 36 Filed: 03/31/21 Page 8 of 8 PageID #:151



13 years prior to commencing this action and that during this time defendants failed to pay her the

City of Chicago minimum wage rate. Plaintiff provides the number of hours she worked on average

each week and her weekly and hourly pay rates. Plaintiff also alleges that her hours were reduced in

September of 2019 to 40 hours per week for which defendants only paid her $240 per week at $6.00

per hour, which was less than the City of Chicago and Illinois minimum wage rates. The Court

finds that plaintiff’s allegations are sufficient to give defendants fair notice of her minimum wage

claims. Therefore, the Court denies defendants’ motion to dismiss Counts III.

Conclusion

        For the foregoing reasons, defendants’ motion to dismiss [27] is granted in part and denied

in part. Further, the Court grants plaintiff leave to file an amended complaint as to Count I within

thirty days, in accordance with this Order.

IT IS SO ORDERED.

Date: 3/31/2021
                                                Entered: _____________________________
                                                         SHARON JOHNSON COLEMAN
                                                         United States District Judge




                                                   8
